In a proceeding pursuant to CPLR article 75 to confirm an arbitration award, the appeals are from two orders of the Supreme Court, Nassau County (McCaffrey, J.), dated September 17, 1990, and November 1, 1990, respectively, and a judgment of the same court, entered November 27,1990.
Ordered that the appeals from the orders are dismissed (see, Matter of Aho, 39 NY2d 241); and it is further,
Ordered that the judgment is affirmed, for reasons stated by Justice McCaffrey at the Supreme Court, in the orders dated September 17, 1990, and November 1, 1990; and it is further,
Ordered that the petitioners are awarded one bill of costs. Lawrence, J. P., Fiber, O’Brien and Copertino, JJ., concur.